UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6396


EDGAR SEARCY,

                  Petitioner - Appellant,

             v.

PATRICIA STANSBERRY, Warden, F.C.C. Petersburg, Virginia,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00050-REP)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edgar Searcy, Appellant Pro Se.    Robert P. McIntosh, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edgar Searcy, a federal prisoner, appeals the district

court’s order denying relief without prejudice on his 28 U.S.C.

§ 2241 (2006) petition.    We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     Searcy v. Stansberry, No. 3:08-cv-00050-

REP (E.D. Va. Feb. 19, 2009).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2